                                                                       Reset Form

 1

 2

 3                               )
                                 ) Case No: _______________
 4                               )
                                 )
 5                               )
                                 )                 ; ORDER
 6   JASON P. WELLS, et al.,     )
                                 )
 7                               )
                                 )
 8
          Benjamin P. McCallen
 9    New York
10                               Ad Hoc Subrogation Group
                                          Kathryn S. Diemer
11

12

13
      787 Seventh Avenue             55 S. Market Street, Suite 1420
14    New York, NY 10019             San Jose, CA 95113

15    (212) 728-8182                 (408) 971-6270

16    bmccallen@willkie.com          kdiemer@diemerwei.com

17                                                                4384301
18

19

20
21
             03/11/20                        Benjamin P. McCallen
22
23

24

25                                       Benjamin P. McCallen

26

27
28          3/30/2020
